Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 29 April 1815
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw



My dear Neice
April 29th 1815

your Letter my dear Abbe is worthy the daughter of the Mother you mourn, whose disposition and virtues  the mantle of Elijah has descended to cover you you will have engrafted into your own Life and conduct, and now exhibit with So much credit to the honour of the Religion of him who took upon him the infirmities of human Nature, & compassionated the Sorrows of a Martha & Mary—
may the hand of Time, and the precepts of Religion Soften the anguish of your Heart and allow you to reflect upon the memory of the Parent and Friend You have lost, with a gratefull remembrance that She was Spaired to you for So long a period, and that She was calld to the mansions above, before Age and imbecility had weakened her mental powers and deprived her of that power She most delighted in—of doing good to others—
To your Father you will direct all your the kindness and attention of a dutifull and affectionate Daughter. whose his Situation is peculiarly distressing. his Benevolence has involved him in pecuniary embarrissment which I most Sincerely regret,  and from which I See no way of his being extricated. your dear Mother had communicated to me his troubles and anxieties, and what She had done to releive them—that of her property in the hands of dr Tufts She had drawn 500 dollers—for which the only Security was a note of hand without Interest—She felt for her children as well as for her partner—and it was her desire that no injustice might be done to them—
The compact between them drawn by mr Tucker ought to be found and Sent to dr Tufts—to whom I understand 200 dollors are due also—you mention your wish to have a division of cloaths and furniture. with respect to cloathing, that I presume is at your own option and you will Settle as you judge best. but the furniture I fear you will lose, unless Speedily Secured. you certainly have the best Right to have it Secured to you & your Brother, and altho it will feel to you a subject you know not how to touch, would it not be better for you to be the owner, who will not remove it, at present than to See it in the possession of any other person to the Still greater embarrssment of mr Peabody. I hope Dr Tufts will write to mr Peabody upon the Subject. I think it would be his own wish to secure it to you.—there must be Some one to move in the buisness—the parties concerned fall too delicately Situated to do it. I have written to you my dear Neice with freedom—you know Best whether this Letter will bear to be communicated—I Shall leave it to your judgment and the advise of the Friend you have with you—you have also an other Friend who recommended himself both to your Brother and others who were present, by the Sympathy and tender regard with which he manifet manifested towards every member of the afflicted Family. to him present my Love with a request that he would accompany you to Quincy when ever you can leave home. this I suppose you could do better best while miss Foster is with you; in time if I live I will try to overcome my present feelings, and visit the habitation, desolate as it must feel to me, once more; and I hope your Father will be prevaild upon in the course of the Summer to visit his Friends in Quincy
I am dear Abbe your ever affectionate / Aunt 
A A